Exhibit 10.1

 

[tm19202621_ex10-1img001.jpg] 

 

October 11, 2019

  

Dear Andy,

 

I am very pleased to congratulate you on your new role as Gilead’s Chief
Financial Officer, effective November 1, 2019. In this role you will be
designated as a Section 16 Officer. I am looking forward to partnering with you
as we continue to move Gilead forward during this exciting time. In accordance
with this opportunity, the key employment terms are outlined below:

 

Your salary on an annualized basis will be $950,000, less taxes, payable
bi-weekly. This increase is inclusive of your 2020 annual increase.

 

(i) Stock Option Grant. Subject to the approval of the Compensation Committee,
you will be granted $500,000 in stock options under the Gilead Sciences, Inc.
2004 Equity Incentive Plan to purchase shares of Gilead Sciences, Inc.
(‘Gilead”) common stock with an exercise price equal to the fair market value of
Gilead common stock at the time of grant. The actual number of stock options you
receive will be based on the fair market value on the grant date. The fair
market value per share for that date will be determined in accordance with the
provisions of the Plan in effect for your grant. You will be notified of the
details after your options have been granted. Your options will vest and become
exercisable for 25% of the option shares upon your completion of one year of
employment with Gilead, measured from the grant date, and will vest and become
exercisable for the balance of the option shares in a series of successive equal
quarterly installments upon your completion of each successive three-month
period of continued employment with Gilead over the next three years. The
options will have a maximum term of ten years, subject to earlier termination
following your cessation of employment.

 

(ii) Restricted Stock Units. Subject to the approval of the Compensation
Committee, you will also be awarded $500,000 in restricted stock units under the
Plan at the same time your stock option grant is made. The actual number of
restricted stock units you receive will be based on the fair market value on the
grant date. Your restricted stock units will vest, and the underlying shares of
Gilead common stock issued to you, in a series of four successive annual
installments upon your completion of each year of continued employment with
Gilead over the four-year period measured from the award date. Each restricted
stock unit that vests will entitle you to one share of Gilead common stock.
However, the issuance of those vested shares will be subject to Gilead’s
collection of all applicable withholding taxes.

 

You will continue to be eligible to participate in an annual corporate bonus
program based on individual and company performance. Your target bonus will be
100% of annual salary, less taxes. The actual payout can range from 0% to 150%
of this target based on your performance against your annual goals and
objectives, as well as the company’s overall performance. Your 2019 year-end
bonus will be pro-rated to reflect the time served at each target bonus level.

 

You will also continue participating in Gilead's equity award program under
which you will be considered for annual awards in the combined form of stock
option grants, restricted stock units and performance stock unit awards. For
2020, the aggregate target grant date value for your equity awards will be
$3,500,000.

 



 

 

 

[tm19202621_ex10-1img001.jpg] 

 

I am very excited about you taking on this role and look forward to your
continued contributions to Gilead’s long-term success.

 

Sincerely,

 

[tm19202621_ex10-1img002.jpg] 

 

Daniel O’Day

Chief Executive Officer and Chairman of the Board

 

 

 

Signature: ______________________________

 

Date: __________________________________

 



 

 

 